Title: To James Madison from John Armstrong, 7 January 1814
From: Armstrong, John
To: Madison, James


        
          Sir,
          Jan 7th. 1813 [1814]
        
        I am ill & confined to my room, otherwise I should have handed to you the enclosed. We are better off at Detroit in point of force than was expected. The number of sick is very great—1267 out of an Aggregate of 2527. The absentees are also numerous 337 + not accounted for. I am Sir, with the highest respect Your most Ob. servt.
        
          J. Armstrong
        
      